FULTON FINANCIAL CORPORATION

DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective January 1, 2008)



TABLE OF CONTENTS

 

ARTICLE I. - DEFINITIONS

Section 1.01: Account

2

Section 1.02: Administrator

2

Section 1.03: Beneficiary

2

Section 1.04: Compensation

2

Section 1.05: Compensation Deferral Subaccount

2

Section 1.06: Employee

2

Section 1.07: Employer

2

Section 1.08: Participant

3

Section 1.09: Plan

3

ARTICLE II. - PARTICIPATION

3

Section 2.01: Participation

3

Section 2.02: Separation from Service/Transfers.

3

ARTICLE III. - CONTRIBUTIONS/ACCOUNTS

4

Section 3.01: Participant Compensation Deferrals.

4

Section 3.02: Account Earnings

5

Section 3.03: Accounts

5

ARTICLE IV. - BENEFITS

6

Section 4.01: Payment of Benefits

6

Section 4.02: Method of Payment.

6

Section 4.03: Hardship Distributions.

7

ARTICLE V. - ADMINISTRATION

9

Section 5.01: Administrative Authority

9

Section 5.02: Claims Procedure

9

ARTICLE VI. - MISCELLANEOUS

10

Section 6.01: Treatment of Employers

10

Section 6.02: Amendment

10

Section 6.03: Termination

11

Section 6.04: No Assignment

11

Section 6.05: No Guarantee of Employment/Participant's Rights Unsecured

11

 

 



FULTON FINANCIAL CORPORATION

DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective January 1, 2008)

THIS AMENDED AND RESTATED PLAN, adopted this 18th day of December, 2007, by
FULTON FINANCIAL CORPORATION, on behalf of itself and its subsidiaries
(individually and collectively the "Employer");

W I T N E S S E T H:

WHEREAS, the Employer believes that a greater interest in and loyalty to it
would result from, and the post-service security of its directors and certain of
its employees would be furthered by, providing an income after retirement for
such individuals;

WHEREAS, in furtherance of said belief the Employer established the Plan,
effective January 1, 1996, and previously amended and restated it in its
entirety effective generally January 1, 2005, to comply with changes in Federal
income tax law applicable to nonqualified deferred compensation plans, and to
provide a level of investment flexibility to Plan participants;

WHEREAS, to provide employees who participate in the Fulton Financial
Corporation 401(k) Retirement Plan (the “Fulton 401(k) Plan”), under which the
Employer makes a fully vested matching contribution on up to 5% of the
employee’s annual compensation that is not in excess of the maximum compensation
that can be taken into account under the Fulton 401(k) Plan, with an opportunity
to receive such matching contribution based on any such excess compensation,the
Employer now desires to amend and restate the Plan in its entirety, effective
generally January 1, 2008; and

WHEREAS, the board of directors of Fulton Financial Corporation has adopted
resolutions approving the amendment and restatement of the Plan, on behalf of
itself and its subsidiaries and authorizing its officers to execute this Plan
document.

NOW, THEREFORE, effective January 1, 2008, except where otherwise indicated, the
Employer hereby adopts this amended and restated Deferred Compensation Plan
document as hereinafter provided.

ARTICLE I. - DEFINITIONS

Section 1.01: Account. The account consisting of the amounts credited to a
Participant's Compensation Deferral Subaccount and Matching Contribution
Subaccount.

Section 1.02: Administrator. Fulton Financial Corporation. Fulton Financial
Corporation may delegate responsibility for the administration of the Plan to
such person(s), committee(s) or organization(s) as Fulton Financial
Corporation's board of directors may direct.

Section 1.03: Beneficiary. Any person or persons designated by a Participant on
a beneficiary designation form or, if there should be no such designation or if
the designated person(s) should



predecease the Participant, the spouse, children, parents, brothers and sisters,
and estate of the Participant, in the order listed.

Section 1.04: Compensation. In the case of a Participant who is a member of the
Employer's board of directors or advisory boards, the total fees paid by the
Employer to the Participant for a year for serving on the board of directors. In
the case of a Participant who is employed by the Employer, the total wages
within the meaning of Code section 3401(a) and all other payments of
compensation to the Participant by the Employer for a year in the course of the
Employer's trade or business for which the Employer is required to furnish the
Participant a written statement under Code section 6041(d) and 6051(a)(3). Wages
shall be determined without regard to any rules under Code section 3401(a) that
limit the remuneration included in wages based on the nature or location of
employment or the services performed.

Section 1.05: Compensation Deferral Subaccount. The individual subaccount
maintained for each Participant to which is credited a Participant's
Compensation Deferrals under Section 3.01 hereof. The Compensation Deferral
Subaccount shall consist of two separate sub-subaccounts: the Compensation
Deferral Subaccount A, which shall be credited with a Participant’s Compensation
Deferrals under Section 3.01 hereof related to Compensation earned prior to
January 1, 2005, along with earnings attributable thereto; and the Compensation
Deferral Subaccount B, which shall be credited with a Participant’s Compensation
Deferrals under Section 3.01 hereof related to Compensation earned on and after
January 1, 2005 along with earnings attributable thereto.

Section 1.06: Employee. Any person: (i) who is a member of the Employer's board
of directors, (ii) who is employed by the Employer in a position in senior
management, (iii) who is employed by the Employer in a position as a Senior Vice
President or higher with annual base pay in excess of $100,000, or (iv) who is a
member of a Fulton Bank advisory board. No person in the service of the Employer
who is not a member of the Employer's board of directors or a member of a select
group of management or highly compensated employees as such group is described
in section 201(2) of ERISA shall be eligible to participate hereunder.

Section 1.07: Employer. Fulton Financial Corporation, Fulton Bank, Swineford
National Bank, Lafayette Ambassador Bank, FNB Bank, N.A., Hagerstown Trust
Company, Delaware National Bank, The Bank, The Peoples Bank of Elkton, Skylands
Community Bank, Fulton Financial Advisors, Resource Bank, FFC Management, Inc.,
Fulton Insurance Services, Inc., Fulton Services, LLC., Lafayette Ambassador
Services, LLC., Swineford Services, LLC., FNB Services, LLC; and Dearden,
Maguire, Weaver & Barrett, Inc.; and any successor thereto which assumes the
obligations hereunder; and any other entity which adopts this Plan with the
consent of Fulton Financial Corporation. While these entities are collectively
referred to as the "Employer," each such entity shall, for all purposes hereof,
be deemed an "Employer" only with respect to its own directors and Employees.

Section 1.08: Matching Contribution Subaccount. The individual subaccount
maintained for each Participant to which is credited a Participant's Matching
Contributions under Section 3.01 hereof.

 

1524799.1

2



Section 1.09: Participant. An Employee who becomes a Participant as provided in
Article II.

Section 1.10 Plan. The nonqualified, unfunded, deferred compensation plan set
forth in this document and any amendments thereto. This Plan is intended to be
treated as an unfunded deferred compensation plan under the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and as a nonqualified
deferred compensation plan under section 409A of the Internal Revenue Code of
1986, as amended.

ARTICLE II. - PARTICIPATION

Section 2.01: Participation. An Employee shall become a Participant in the Plan
by completing and delivering to the Administrator an election form under which
the Employee's Compensation is reduced and the amount of such reduction is
credited to the Employee's Account hereunder. The effective date of the
Employee's participation hereunder shall be the date the election form is
received by the Administrator.

Section 2.02: Separation from Service/Transfers.

(a) Any Participant who separates from service with the Employer shall cease to
be a Participant hereunder. If such person recommences service with the
Employer, he shall be considered a new employee for eligibility purposes and his
eligibility to participate shall be determined under Section 2.01.

(b) Any Participant who ceases to be a member of a select group of management or
highly compensated employees as such group is described in section 201(2) of
ERISA shall cease to be a Participant hereunder. If such person again becomes a
member of a select group of management or highly compensated employees, he shall
be considered a new employee for eligibility purposes and his eligibility to
participate shall be determined under Section 2.01.

(c) Any Participant who transfers to and becomes employed by a different
Employer shall continue to participate hereunder. Each Employer who employs such
Participant shall be deemed the Participant's "Employer" only for the period
during which the Employer employed the Participant.

ARTICLE III. - CONTRIBUTIONS/ACCOUNTS

Section 3.01: Participant Compensation Deferrals and Matching Contributions.

(a) In accordance with rules established by the Administrator, a Participant may
elect to defer all or a portion of his Compensation which is due to be earned
and which would otherwise be paid to the Participant. Amounts so deferred will
be considered a Participant's "Compensation Deferrals." A Participant shall make
or change such an election with respect to a calendar year during the period
beginning November 1 and ending December 31 of the immediately preceding
calendar year.

(b) A Compensation Deferral election is made by executing and delivering to the
Administrator an election form. Once made, the election shall continue in force
indefinitely, until changed by the Participant on a subsequent election form.

 

1524799.1

3



(c) There shall be established and maintained for each Participant a
Compensation Deferral Subaccount to which shall be credited amounts equal to the
Participant's Compensation Deferrals. A Participant shall always be one hundred
percent (100%) vested in his Compensation Deferral Subaccount (and the
investment gains and losses deemed credited thereto).

(d) Commencing January 1, 2008, the design of the Fulton 401(k) Plan was amended
to provide a participant with an employer matching contribution on all or some
part of his or her compensation deferrals thereunder (with the matching formula
initially set for 2008 at a dollar for dollar match on the first 5% of
compensation that the participant elects to contribute), but limited by a cap
placed by Code section 401(a)(17) (the “annual compensation limit”) on the
maximum amount of annual compensation that can be taken into account under a
tax-qualified retirement plan such as the Fulton 401(k) Plan. Because of this
annual compensation limit, a participant under the Fulton 401(k) Plan who has
compensation in excess of the annual compensation limit is unable under the
Fulton 401(k) Plan to receive an employer matching contribution on his or her
own contributions made from total compensation, but rather on only that portion
of compensation up to the annual compensation limit. A Matching Contribution
feature is hereby implemented under this Plan for the limited purpose of
enabling a Participant to receive under this Plan a Matching Contribution up to
the amount he or she was unable to receive under the Fulton 401(k) Plan because
of the annual compensation limit. Effective January 1, 2008, each Participant
hereunder (i) who is also a participant in the Fulton 401(k) Plan, (ii) whose
Compensation in any year is in excess of the maximum amount of annual
compensation that can be taken into account under the Fulton 401(k) Plan, (iii)
who is credited in such year under the Fulton 401(k) Plan with the maximum
available employer matching contribution thereunder, and (iv) who either makes
Compensation Deferral contributions under this Plan for such year or makes
compensation deferral contributions under the Fulton 401(k) Plan in excess of
those that are matched for shall be eligible hereunder for a Matching
Contribution on either such compensation deferral contributions at the same
matching rate that is in effect that year under the Fulton 401(k) Plan, but the
maximum amount of Matching Contributions available to a Participant hereunder
for any year shall be the amount of additional employer matching contributions
for such year that could have been credited under the Fulton 401(k) Plan if the
annual compensation limit were not in effect. An eligible Participant’s Matching
Contributions hereunder shall be determined as soon practicable after the end of
a Plan year and promptly credited to the Participant’s Matching Contributions
Subaccount. Using the 2008 Fulton 401(k) Plan matching contribution formula of a
dollar for dollar match on participant elective deferral contributions up to 5%
of compensation to provide an illustrative example, a participant thereunder
whose annual compensation is $300,000 will only have $230,000 (the 2008 annual
compensation limit) taken into account under the Fulton 401(k) Plan, so the
dollar for dollar match on a 5% contribution will entitle him to at most an
$11,500 matching contribution on an $11,500 compensation deferral. If there were
not an annual compensation limit in place, the participant could have received a
$15,000 matching contribution on a $15,000 deferral, so the annual compensation
limit prevents the participant from receiving under the Fulton 401(k) Plan an
additional $3,500 matching contribution on an additional $3,500 elective
deferral contribution. The Matching Contribution feature added to this Plan will
now apply to provide the Participant with a dollar for dollar matching
contribution on an additional $3,500 of 2008 compensation deferral
contributions, whether such additional deferrals are made in 2008 under the
Fulton 401(k) Plan or this Plan.

 

1524799.1

4



Section 3.02: Account Earnings. For periods of time prior to January 1, 2006,
each amount credited to a Participant's Account shall be deemed to bear interest
from the date it is credited to the Participant's Account until the date it is
distributed to the Participant. In the case of a Participant whose benefits
commence on or after the Participant attains age 62, the rate of interest shall
be the simple average of the quarterly rates for the 12 year Investar IRA
program offered by Fulton Bank in effect during the period of deferral. In the
case of all other Participants, the rate of interest shall be the simple average
of the quarterly rates for the Investar IRA program whose term equates most
closely to the period of deferral. Such interest shall be credited to the
Participants' Account as of the end of each calendar year. In the event the
Investar IRA program terminates, the Administrator shall, in its sole
discretion, determine and apply the rates of the most comparable product then
offered by Fulton Bank. For periods of time on and after January 1, 2006,
amounts credited to a Participant’s Account shall be invested until the date
distributed to the Participant, in accordance with the Participant’s direction,
between and among one or more investment alternatives selected from time to time
by the Administrator and made available under the Plan and under the terms of
the Fulton Financial Corporation Nonqualified Deferred Compensation Benefits
Trust (hereinafter, the “Trust”). In the absence of Participant directions, a
Participant’s Account shall be invested in the available investment alternative
that is designated from time to time under the trust agreement for the Trust as
the default investment fund. Rules and procedures governing the frequency and
manner of Participant investment directions shall be established by the
Administrator and communicated to Participants.

Section 3.03: Accounts. For periods of time prior to January 1, 2006, the
Accounts maintained hereunder for the Participants shall be maintained for
recordkeeping purposes only. The existence of these Accounts shall not require
any segregation of funds. All amounts credited to the Accounts shall constitute
general assets of the Employer and may be disposed of by the Employer at such
time(s) and for such purpose(s) as it may deem appropriate. For periods of time
on and after January 1, 2006, the amounts credited to the Accounts maintained
hereunder for the Participants shall be held under the terms of the trust
agreement for the Trust, shall be segregated from the operating assets of the
Employer, and shall be actually invested within the Trust between and among the
available Trust investment alternatives in accordance with Participant
directions. The Trust shall be a grantor trust for income tax purposes, and all
Trust assets shall be available to satisfy claims of Employee creditors in the
event of an Employer insolvency.

ARTICLE IV. - BENEFITS

Section 4.01: Payment of Benefits A Participant's benefit shall become payable
when the Participant attains age 62 or, if later, upon the termination of the
Participant's service as a director or the Participant's separation from service
with the Employer for any reason (whether by reason of death, retirement,
disability, resignation or discharge). The Participant (or his Beneficiary)
shall be entitled to a benefit equal to the amount then credited to the
Participant's Account (less any amounts required to be withheld for tax
purposes). Said benefit shall be distributed in accordance with this Article.

 

1524799.1

5





Section 4.02: Method of Payment.

(a) No later than 12 months prior to the date a Participant's benefit become
payable, the Participant may select from the following forms the manner in which
the amounts credited to his Compensation Deferral Subaccount A shall be
distributed.

(1) Single, lump sum payment; or

(2) Substantially equal monthly or annual installments over a period of not more
than twenty (20) years.

A Participant shall select the desired form of distribution by completing and
timely filing a payment election form with the Administrator. If a Participant
fails to file a payment election form at least 12 months prior to the date the
benefit becomes payable, then the Employer shall, in its sole discretion,
determine the manner in which the benefit will be distributed. A Participant may
change his payment election at any time prior to commencement of the 12 month
period ending on the date the benefit becomes payable. The payment election in
effect on the date such 12 month period commences shall become irrevocable on
such date and shall not be changed thereafter under any circumstances.

(b) Concurrent with the time of his initial Compensation Deferral Election
relating to amounts to be credited to his Compensation Deferral Subaccount B and
his Matching Contribution Subaccount pursuant to Section 3.01, the Participant
shall select from the following forms the manner in which all amounts thereafter
credited to his Compensation Deferral Subaccount B and his Matching Contribution
Subaccount shall be distributed:

(1) Single, lump sum payment; or

(2) Substantially equal annual installments over a period of not more than
twenty (20) years.

Any subsequent change by the Participant to this selected form of payment shall
be subject to the following conditions: the change must be made at least 12
months in advance of the date the initial payment under the prior election is
scheduled to be made; the change cannot take effect until at least 12 months
after it is made; and the initial payment pursuant to the change shall not be
made until a date that is five years from the date such payment would otherwise
have been made under the initial election.

(c) Except as provided in the following sentence, distribution of a
Participant's benefit shall be made or commence on the first payroll payment
date in the month following the date the benefit becomes payable pursuant to
Section 4.01, or as soon thereafter as administratively practicable. In the case
of a Participant who is a key employee (as defined in Code section 416(i)) of
Fulton Financial Corporation as of the last day of the calendar year preceding
the date the benefit becomes payable (or, in the case the benefit becomes
payable in the first calendar quarter of the year, as of the last day of the
second preceding calendar year), distribution of that portion of the
Participant’s benefit that is credited to his Compensation Deferral Subaccount B

 

1524799.1

6



and his Matching Contribution Subaccount shall be made or commenced on the first
payroll payment date of the seventh month following the date the benefit becomes
payable pursuant to Section 4.01, or as soon thereafter as administratively
practicable.

(d) In the event the Participant dies before the payment of his benefit
commences, the Participant's benefit shall be paid to his Beneficiary under the
method determined under subsection 4.02(a) and (b). In the event the Participant
dies after the payment of his benefit commences but prior to the complete
distribution of his benefit, the balance of the Participant's benefit shall be
paid to his Beneficiary under the method that the benefit was being paid to the
Participant.

(e) For purposes of the Plan, “disability” shall mean that the Participant, by
reason of a medically determinable physical or medical impairment that can be
expected to result in death or expected to last for a continuous period of at
least twelve months, (i) is unable to engage in any substantial gainful activity
or (ii) has received income replacement benefits for a period of at least three
months under an accident or health plan of the Employer.

Section 4.03: Hardship Distributions.

(a) At any time prior to the date a Participant's benefit becomes payable under
Section 4.01, a Participant who has an immediate and heavy financial need may
request to receive all or a portion of that part of his accrued benefit credited
to his Compensation Deferral Subaccount A. If the Administrator, in its sole
discretion, determines that a distribution would be necessary on account of an
immediate and heavy financial need, and is necessary to satisfy such financial
need, the Participant shall receive the requested amount of his accrued benefit
in a single, cash payment. All distributions under this Section 4.03(a) are
subject to the following rules.

(1) A distribution shall not be deemed on account of an immediate and heavy
financial need unless it is made for the purpose of:

(A) defraying medical expenses (as described in Code section 213(d)) incurred by
the Participant, the Participant's spouse or any dependents of the Participant;

(B) preventing the eviction of the Participant from his principal residence or a
foreclosure on the mortgage of the Participant's principal resident; or

(C) paying tuition for the post-secondary education of the Participant, the
Participant's spouse or any dependents of the Participant.

(2) A distribution shall not be deemed necessary to satisfy an immediate and
heavy financial need unless the following requirements are satisfied:

(A) the distribution is not in excess of the immediate and heavy financial need
of the Participant (including any income taxes reasonably anticipated to result
from the distribution); and

 

1524799.1

7



(B) the Participant is prohibited from making Compensation Deferrals to the Plan
for the 12 month period following the date of distribution.

(3) A Participant requesting a distribution under this Section 4.03 shall have
the burden of presenting to the Administrator evidence of the immediate and
heavy financial need, and the Administrator shall not approve such request
without first receiving such evidence.

(4) Any amount distributed to a Participant under this Section 4.03 shall reduce
the amount of the Participant's benefit that may otherwise become payable under
Section 4.01.

(b) At any time prior to the date as a Participant’s benefit becomes payable
under section 4.01, a Participant who has an Unforeseeable Emergency may request
to receive all or a portion of that part of his accrued benefit credited to his
Compensation Deferral Subaccount B (but not any related contribution credited to
the Matching Contribution Subaccount). If the Administrator determines that a
distribution is necessary on account of the Unforeseeable Emergency, the
Participant shall receive no more than the amount of his accrued benefit that is
necessary to alleviate the Unforeseeable Emergency in a single cash payment.
Distributions under this Section 4.03(b) are subject to the following rules.

(1) A distribution shall not be deemed on account of an Unforeseeable Emergency
unless the Participant is experiencing a severe financial hardship on account of
an injury or illness of himself, a spouse or dependent resulting in medical
expenses, a casualty loss of the Participant’s property, an imminent foreclosure
on or eviction from the Participant’s primary residence, or unpaid funeral
expenses.

(2) Purchase of a residence and payment of educational expenses shall not be
deemed Unforeseeable Emergencies.

(3) A Participant requesting a distribution under this Section 4.03(b) shall
have the burden of presenting to the Administrator evidence of the Unforeseeable
Emergency, and the Administrator shall not approve such request without first
receiving such evidence.

(4) Any amount distributed to a Participant under this Section 4.03(b) shall
reduce the amount of the Participant’s benefit that may otherwise become payable
under Section 4.01.

ARTICLE V. - ADMINISTRATION

Section 5.01: Administrative Authority. The Administrator shall have the
responsibility for and the control of the operation and administration of the
Plan, and shall have the power and authority to take all action and, in its sole
discretion, to make all decisions and interpretations which may be necessary or
appropriate in order to administer and operate the Plan, including, but not
limited to, the power and responsibility to:

(a) Determine and resolve all disputes or questions arising under the Plan,
including the power to determine the rights of Employees, Participants and
Beneficiaries, and their respective benefits, and to remedy any ambiguities,
inconsistencies or omissions in the Plan;

 

1524799.1

8



(b) Adopt such rules of procedure and regulations as may in its opinion be
necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan, including in particular rules and procedures governing
the manner and frequency of Participant investment directions on and after
January 1, 2006;

(c) Implement the Plan in accordance with its terms and the rules and
regulations adopted as above;

(d) Make determinations with respect to the eligibility of any Employee as a
Participant and make determinations concerning the crediting and distribution of
Plan Accounts;

(e) Prepare and distribute annual statements of account among the Participants;

(f) select, monitor and change the investment alternatives available to
Participants under the Plan on and after January 1, 2006; and

(g) Appoint any persons or firms, or otherwise act to secure specialized advice
or assistance, as it deems necessary or desirable in connection with the
administration and operation of the Plan, and the Administrator shall be
entitled to rely conclusively upon, and shall be fully protected in any action
or omission taken by it in good faith reliance upon, the advice or opinion of
such persons or firms.

Section 5.02: Claims Procedure. Any person claiming a benefit under the Plan (a
"Claimant") shall present the claim, in writing, to the Administrator, and the
Administrator shall respond in writing. If the claim is denied, the written
notice of denial shall state, in a manner calculated to be understood by the
Claimant:

(a) The specific reason or reasons for the denial, with specific references to
the Plan provisions on which the denial is based;

(b) A description of any additional material or information necessary for the
Claimant to perfect his claim and an explanation of why such material or
information is necessary; and

(c) An explanation of the Plan's claims review procedure.

The written notice denying or granting the Claimant's claim shall be provided to
the Claimant within sixty (60) days after the Administrator's receipt of the
claim, unless circumstances require an extension of time for processing the
claim. If such an extension is required, written notice of the extension shall
be furnished by the Administrator to the Claimant within the initial sixty (60)
day period and in no event shall such an extension exceed a period of sixty (60)
days from the end of the initial sixty (60) day period. Any claim not granted or
denied within the period described above shall be deemed to have been denied.

Any Claimant whose claim is denied, or deemed to have been denied under the
preceding sentence may, within sixty (60) days after the Claimant' receipt of
notice of the denial, or after the date of the deemed denial, request a review
of the denial by notice given in writing to the Administrator. Upon such a
request for review, the claim shall be reviewed by the Administrator (or its
designated representative) which may, but shall not be required to, grant the
Claimant a

 

1524799.1

9



hearing. In connection with the review, the Claimant may have representation,
may examine pertinent documents, and may submit issues and comments in writing.

The decision on review normally shall be made within sixty (60) days of the
Administrator's receipt of the request for review. If an extension of time is
required, the Claimant shall be notified in writing by the Administrator, and
the time limit for the decision on review shall be extended to one hundred
twenty (120) days. The decision on review shall be in writing and shall state,
in a manner calculated to be understood by the Claimant, the specific reasons
for the decision and shall include references to the relevant Plan provisions on
which the decision is based. The written decision on review shall be given to
the Claimant within the sixty (60) day (or, if applicable, the one hundred
twenty (120) day) time limit described above. If the decision on review is not
communicated to the Claimant within the sixty (60) day (or, if applicable, the
one hundred twenty (120) day) period described above, the claim shall be deemed
to have been denied upon review. All decisions on review shall be final and
binding with respect to all concerned parties.

ARTICLE VI. - MISCELLANEOUS

Section 6.01: Treatment of Employers. Notwithstanding any other provision herein
to the contrary, each Employer shall be deemed an Employer only with respect to
its own directors and Employees. Any and all rights of a Participant (and his
Beneficiary) shall be limited to, and binding upon, the Employer by whom the
Participant is employed (or in the case of a director, on whose board the
Participant serves), and no Participant (or Beneficiary) shall have any rights
hereunder with respect to any other Employer. Prior to January 1, 2006, only the
general assets of the Employer by which the Participant is employed (or in the
case of a director, on whose board the Participant serves) may be used to pay
benefits to such Participant (or his Beneficiary), and on or after January 1,
2006, only the general assets of such Employer may be used to fund the Account
of the Participant under the Trust, from which benefits will be paid.

Section 6.02: Amendment. Fulton Financial Corporation shall have the right to
amend the Plan at such time or times and in such manner as it deems advisable
and, by adopting this Plan, each Employer is deemed to consent to, and be bound
by, any such amendment without further act or deed. Notwithstanding the
foregoing, no amendment shall affect the amount of the Participant's accrued but
unpaid benefit (including the amount of the deemed earnings that have accrued
thereon), or the right of the Participant to receive his accrued but unpaid
benefit, at the time the amendment becomes effective.

Section 6.03: Termination. The Employer shall have the right to terminate the
Plan at any time. No termination, however, shall affect the amount of the
Participant's accrued but unpaid benefit determined as of the termination of the
Plan, or the right of the Participant to receive such accrued but unpaid
benefit. In general, the termination of the Plan shall not result in the
acceleration of the otherwise applicable time of payment of a Participant’s
benefit under the Plan, with the following exceptions:

(a) If the Plan is terminated due to a dissolution of or a change in control (as
defined in the Treasury regulations promulgated under Code section 409A) of the
Employer and within

 

1524799.1

10



twelve months of the date of the dissolution or change in control, an
accelerated distribution of Participant benefits is permitted.

(b) If (1) the Employer decides to terminate the Plan in connection with a
decision to cease sponsoring account balance nonqualified deferred compensation
plans entirely, (2) all such plans are concurrently terminated, and (3) no new
account balance nonqualified deferred compensation plans are established by the
Employer for a period of at least five years, then an accelerated distribution
of Participant benefits is permitted on account of the termination of the Plan
provided the entire distribution is made in the period that begins 12 months
after the termination date and ends 24 months after the termination date.

Section 6.04: No Assignment. No Participant shall have the power to pledge,
transfer, assign, anticipate, mortgage or otherwise encumber or dispose of in
advance any interest in amounts payable hereunder or any of the payments
provided for herein, nor shall any interest in amounts payable hereunder or in
any payments be subject to seizure for payments of any debts, judgments, alimony
or separate maintenance, or be reached or transferred by operation of law in the
event of bankruptcy, insolvency or otherwise.

Section 6.05: No Guarantee of Employment/Participant's Rights Unsecured. Nothing
contained in the Plan shall be construed as a contract of employment or deemed
to give any Participant the right to be retained in the employ of the Employer
or any equity or other interest in the assets, business or affairs of the
Employer. For periods of time prior to January 1, 2006, no Participant (or his
Beneficiary) shall have a security interest in assets of the Employer used (or
to be used) to pay benefits, and the right of the Participant (or his
Beneficiary) to receive benefits hereunder shall be an unsecured claim against
the general assets of the Employer. For periods of time on and after January 1,
2006, a Participant (or his Beneficiary) shall have a claim against the assets
held in his Account under the Trust to pay benefits, but such claim shall be
subordinate to the claim of general creditors of the Employer in the event of an
Employer insolvency.

 

1524799.1

11



IN WITNESS WHEREOF, the Employer has caused this Amended and Restated Plan to be
signed by its duly authorized officers as of the day, month and year first above
written.

ATTEST:

/s/ Louis Yoka                

Louis Yoka

Senior Vice President

FULTON FINANCIAL CORPORATION

By: /s/ Craig H. Hill                

Craig H. Hill

Senior Executive Vice President

 

 

 

 

 

 

 

1524799.1

12

 

 